Citation Nr: 0206617	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  93-14 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a right eyelid growth.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1978 to 
February 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision from the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's claims folder has since 
been transferred to the Washington, DC RO.  

In December 1997, the Board, in pertinent part, reopened the 
veteran's claim of service connection for a right eyelid 
growth and remanded it for further development.  This will be 
addressed in more detail below.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed to the extent possible.  

2.  The RO denied the claim for service connection for a 
right eyelid growth in June 1991.  This decision was not 
timely appealed and became final.  

3.  In December 1997 the Board reopened and remanded the 
claim of service connection for a right eyelid growth, 
requesting, in pertinent part, that the veteran be scheduled 
for a VA eye examination to determine the nature, severity, 
and etiology of any right eye disability.  

4.  The veteran failed, without good cause, to report for a 
VA eye examination which was scheduled to be conducted in 
September 2000.  


CONCLUSION OF LAW

Because the veteran has failed, without good cause, to report 
for a VA physical examination which was scheduled in 
connection with her reopened claim of entitlement to service 
connection for a right eyelid growth, the veteran's claim is 
denied.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the pertinent evidence of record, service 
medical records reveal that the veteran was found to have 
multiple chalazia of the right upper and lower lids in 
January 1991.  She was to return to the clinic in February 
1991 for minor surgery to treat this condition.  

The record does not contain the report of surgery; however, 
subsequent medical records indicate that surgical removal of 
the chalazia was performed at Elmendorf Eye Clinic in 
February 1991.  

In April 1991 Dr. OK (this record was received in April 1991) 
reported seeing the veteran for complaints of blurred vision 
at a distance and photosensitivity.  It was noted that she 
had a cyst recently removed from her right upper eyelid at 
Elmendorf Eye Clinic.  It was also noted that she had been 
evaluated for glaucoma.  On examination the veteran was found 
to have large optic cups and a history of ocular hypertension 
or possible glaucoma.  

In June 1991 the RO denied the veteran's claim of service 
connection for a right eyelid growth.  This decision was not 
timely appealed and became final.  

In May 1993 the veteran was seen for complaints of a film 
over the right eye since March 1993.  The assessment was 
blepharitis.  

In June 1993 she was seen for recurrent Meibomian cysts.  
Conjunctival folliculitis of both eyes (opined to be probably 
secondary to eyedrops) and conjunctival papilloma of the 
right eye were diagnosed.  

Progress notes from July 1993 document that the veteran had 
improved conjunctival folliculitis.  

VA visual examination in August 1993 documented a history of 
blepharitis, Meibomian cysts, and suspected glaucoma.  The 
diagnosis on examination was glaucoma suspect.  

VA examination in October 1993 noted that the veteran had dry 
eyes and was suspect for glaucoma.  In December 1993 it was 
noted that the conjunctival papilloma condition had resolved.  

In February 1995 the veteran was seen at a U.S. Air Force 
ophthalmology clinic as a primary open angle glaucoma 
suspect.  

During a June 1995 hearing the veteran testified to having 
growths in both eyes which had grown back.  She reported that 
the first was removed in 1982, the second in February 1991, 
and that another growth was removed in early 1994.  Tr., p. 
4.  

In December 1997 the Board, in pertinent part, reopened and 
remanded the claim of service connection for a right eyelid 
growth.  In the remand portion of the decision the Board 
instructed the RO to ask the veteran to identify records of 
treatment for a right eye disorder since February 1995.  The 
Board next requested that the clinical report of the February 
1991 surgery be obtained from the Elmendorf Air Force Base.  
Finally, the Board requested that a VA examination be 
conducted describing the nature and etiology, including its 
relationship to service, of any diagnosed right eye 
pathology.  

The veteran apparently responded to the request for 
additional evidence by submitting copies of evidence already 
on file as well as other documents pertaining to disabilities 
not at issue here.  A note on the first page of such evidence 
(a handwritten account of the veteran's history of back pain) 
indicated that this evidence was submitted from a new address 
not previously of record.  

The RO requested February 1991 treatment records from the 
Elmendorf Air Force Base Hospital.  This facility responded 
that they had no such records.  

A request for records of eye surgery in February 1991 was 
also made to the National Personnel Records Center (NPRC).  A 
search was conducted, and records were sent; however, the 
NPRC was unable to locate records of a February 1991 eye 
surgery.  The veteran was notified that such records could 
not be obtained in the January 2002 Supplemental Statement of 
the Case (SSOC) (issued in February 2002 to the veteran's 
latest address of record).  

The record also shows that the RO scheduled a VA eye 
examination for the veteran in August 2000.  A compensation 
and pension exam inquiry sheet indicated that an eye 
examination was requested in August 2000.  This sheet listed 
the veteran's latest address of record.  It was also 
indicated that the eye examination was scheduled for 
September 2000 and that the veteran had failed to report for 
it.  There is no record of the veteran providing an 
explanation for her failure to report.  

In February 2002 the RO issued a Supplemental Statement of 
the Case (SSOC) in which it continued its denial of her 
claim, noting that she had failed to report for a VA eye 
examination.  The RO cited to the specific regulations 
(38 C.F.R. § 3.655) pertaining to a veteran's failure to 
report for a VA examination.  

In April 2002 the veteran's representative acknowledged that 
the veteran had failed to report for her scheduled VA 
examination; however, it was contended that the claim should 
nonetheless be granted because the evidence of record was 
already sufficient to establish service connection for a 
right eyelid disorder.  

It was specifically contended that the service medical 
records clearly demonstrated right eye symptomatology, and 
that the post-service medical evidence showed continuity of 
right eye conditions, and that such continuity of 
symptomatology provided the requisite link between the 
current disability and service.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

Where there is a claim (including reopened claims) for 
disability compensation or pension but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326(a) 
(2001).  

Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(b) 
(2001).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination'' and 
"reexamination'' include periods of hospital observation when 
required by VA.  38 C.F.R. 3.655(a) (2001).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001) (emphasis 
added).  

The Court has held that the burden is on VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2001).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The duty to notify has been satisfied.  As will be discussed 
further below, it has been determined, based on the 
presumption of regularity, that the veteran was notified of 
the scheduled VA examination, and no clear evidence to the 
contrary has been presented that she was not so notified.  
Mindenhall, supra.  In the January 2002 SSOC, the veteran was 
provided with notice of the pertinent regulations pertaining 
to her failure to report for a VA examination.  She was also 
properly advised in the January 2002 SSOC of the consequences 
of her failure to report for a VA examination.  She has also 
been notified of the requirements for service connection.  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

With respect to the duty to assist, the Board notes that 
service medical records and post-service medical records have 
been obtained and are on file, and the veteran has not 
identified nor authorized the release of any other pertinent 
records pertaining to this claim.  

The RO also attempted to comply with the duty to assist by 
carrying out the Board's December 1997 remand instructions.  
They requested service medical records pertaining to February 
1991 right eye surgery.  The RO was unable to obtain the 
specified February 1991 service medical records, and the 
veteran was notified of this failure in the January 2002 
SSOC.  They also advised the veteran to identify additional 
evidence in support of her claim.  The veteran responded by 
submitting either duplicate or irrelevant evidence; she did 
not identify additional treatment for a right eyelid growth 
or disorder that has not already been obtained.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).  

Most significantly in this case, the RO scheduled the veteran 
for a September 2000 VA eye examination pursuant to the 
Board's December 1997 remand; however, the veteran failed to 
report for this examination.  Stegall, supra.  




As did its predecessor statute, the VCAA obligates VA to 
assist a claimant in obtaining available evidence and 
clarifying medical information.  However, if a claimant 
wishes assistance, she cannot passively wait for it in 
circumstances where she should have information that is 
essential in obtaining the putative evidence.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  VA's duty to assist is not a 
one-way street; veterans are expected to comply with 
reasonable requests.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

As described above, the Board remanded this case in December 
1997 so that, in pertinent part, a VA eye examination could 
be scheduled in conjunction with the veteran's reopened claim 
of entitlement to service connection for a right eyelid 
growth.  The veteran failed to report for such examination, 
which was scheduled to take place in September 2000.  

There is currently no competent evidence on file, including 
subsequent to the December 1997 Board decision and remand, of 
a nexus between the veteran's inservice right eye disorder 
and any current right eye pathology, or between any current 
right eye pathology and continuity of symptomatology as 
alleged by the veteran's representative.  Thus, the evidence 
of record in no way serves as a substitute for the veteran's 
attendance at a VA examination.  See 38 C.F.R. § 3.326(a); 
see also Hickson, supra; Voerth v. West, 13 Vet. App. 117 
(1999).  

Therefore, the evidence of record does not allow for the 
claim to be favorably resolved without the use of a VA 
examination.  See 38 C.F.R. §§ 3.326(b), (c), 3.655(a).  

As noted above, the veteran failed to appear for the 
September 2000 VA eye examination.  The record does not 
contain a copy of the actual notice sent to the veteran 
regarding the scheduling of the VA examination.  

However, there is no clear evidence from the record that such 
a notice was not sent out.  The Court has held that the 
"presumption of regularity" that attends the official actions 
of governmental officials imposes a presumption that VA 
properly discharged its official duties and that that 
presumption can be overcome only by clear evidence to the 
contrary.  Davis v. Brown, 7 Vet. App. 298, 300 (1995) 
(citing Ashley v. Derwinski, 2 Vet. App. 307, 308- 309 
(1992)).  

In addition, the veteran has made no indication that she did 
not receive notice for the VA examination.  No notice was 
returned as undeliverable.  Finally, the August 2000 VA 
compensation and pension examination inquiry sheet 
documenting the scheduling of the eye exam noted the 
veteran's latest address of record which establishes that the 
notice, which is presumed to have been sent, was in fact sent 
to her latest address of record.  See Hyson, supra.  

Furthermore, the record shows that the RO cited to the 
veteran's failure to report for the VA examination and to 
38 C.F.R. § 3.655 in the October 1999 rating decision and the 
January 2001 SSOC (issued in February 2002).  This decision 
was also sent to her latest address of record, and was not 
returned as undeliverable.  

Therefore, based on the presumption of regularity, the Board 
concludes that the initial notice of the September 2000 VA 
examination was sent to the veteran's latest address of 
record, and that the record further demonstrates that the 
veteran was given notice of her failure to report for her VA 
examination at her latest address of record.  

The Board also notes that there is no evidence that the 
veteran had good cause for her failure to report for the 
scheduled VA examination.  Neither she nor her representative 
have offered any explanation as to why she failed to appear 
for the September 2000 VA examination.  There is no other 
evidence in the record which would indicate good cause.  Nor 
did the veteran request another VA examination.  
See Hyson, supra.  

As the veteran failed to report for her scheduled September 
2000 VA examination; has been presumed to have been notified 
of this examination; did not submit a good cause reason for 
her failure to report; and because the claim cannot favorably 
be decided on the evidence of record, 38 C.F.R. § 3.655(a) 
requires that the case be disposed of according to the 
applicable provisions in 38 C.F.R. § 3.655(b) or (c).  

The dispositive law in this case is 38 C.F.R. § 3.655(b).  
Under this regulation, when a claimant fails to report for an 
examination in conjunction with a reopened claim for a 
benefit which was previously disallowed, the claim "shall be 
denied."  38 C.F.R. § 3.655(b).  

Therefore, since the veteran failed without good cause to 
report for a VA examination in conjunction with her reopened 
claim, her claim for service connection of a right eyelid 
growth must be denied, as mandated by 38 C.F.R. § 3.655(b).  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It appears that the RO continued to decide the claim on the 
merits in the January 2002 SSOC in which section 3.655 was 
referred to.  However, the Board finds this to be harmless 
error in this instance.  Although the Board considered and 
denied the veteran's claim on a ground different from that of 
the RO, which apparently denied the claim on the merits, the 
veteran has not been prejudiced by the decision.  In 
appearing to decide the claim on the merits, the RO accorded 
the veteran greater consideration than her claim in fact 
warranted under the circumstances.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board has also considered the fact that the veteran was 
not provided with notice of the VCAA prior to the issuance of 
this decision.  In this case, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of her claim pursuant to the VCAA.  As set forth 
above, VA has already met all obligations to the veteran 
under this new law to the extent possible.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
veteran's claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).


ORDER

Entitlement to service connection for a right eyelid growth 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

